JUDGMENT

PER CURIAM.
This consolidated appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs, appendices, and supplements to the appendices filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that these appeals be dismissed. As a general matter, after a guardian ad litem is appointed, no other party has standing to represent the ward. Cf. Garrick v. Weaver, 888 F.2d 687, 693 (10th Cir.1989) (only one party may represent infant or incompetent before a court). This court has affirmed the appointment of the guardian ad litem. See Sturdza v. UAE, et al., No. 00-7279 et al., unpublished order (D.C.Cir. Dec. 17, 2009). In the absence of any unusual circumstances, the court has no occasion to depart from the approach adopted by our sister circuits. See Raley v. Hyundai Motor Co., Ltd., 642 F.3d 1271, 1276 (10th Cir.), cert. denied, — U.S. -, 132 S.Ct. 779, 181 L.Ed.2d 488 (2011); Hull v. United States, 53 F.3d 1125, 1126-27 (10th Cir.1995); Garrick v. Weaver, 888 F.2d at 692-93; Susan R.M. v. Northeast Independent School District, 818 F.2d 455, 457-58 (5th Cir.1987). Therefore, appellant lacks standing to challenge the settlements negotiated by her guardian ad litem.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. RApp. P. 41(b); D.C.Cir. Rule 41.